Citation Nr: 1019791	
Decision Date: 05/28/10    Archive Date: 06/09/10

DOCKET NO.  05-20 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for visual impairment, 
claimed as a residual of an in-service head injury.

5.  Entitlement to service connection for posttraumatic 
cervical strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served in the United States Army from June 1977 
to September 1978, under other than honorable conditions.  
The Veteran served in the United States Navy on active duty 
from September 1981 to September 1985.  The Veteran re-
enlisted for a third period of active duty from September 
1985 to May 1988, but this period of service with the Navy 
was served under other than honorable conditions.  

In light of the foregoing, a June 2004 Administrative 
Decision regarding the character of the Veteran's discharge 
determined that the Veteran's periods of service from June 
1977 to September 1978 and from September 1985 to May 1988, 
served under other than honorable conditions, act as a bar to 
any entitlement for VA benefits and Chapter 17, Title 38, 
health benefits (for disability incurred in or as a result of 
disease or injury incurred during those two periods of 
service).  The decision also established basic eligibility to 
benefits based on the second period of faithful and 
meritorious service from September 1981 to September 1985.  
In other words, the administrative decision determined that 
service connection may only be established for a disability 
that was incurred in or aggravated by the Veteran's second 
period of service.  

However, there is additional evidence in the claims file 
indicating that the above action by the RO may have been 
procedurally and legally incorrect, as noted in greater 
detail hereinbelow.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a November 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.  In that decision, the RO denied service connection 
for hearing loss, tinnitus, headaches, impaired vision and 
posttraumatic cervical strain.

In April 2005, the Veteran testified at a personal hearing 
before a Hearing Officer at the RO.  A transcript of this 
testimony is associated with the claims file.  

In September 2008, the Veteran testified at a personal 
hearing before the undersigned Veterans Law Judge sitting at 
the RO.  A transcript of this testimony is also associated 
with the claims file.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks service connection for hearing loss, 
tinnitus, headaches, impaired vision, and posttraumatic 
cervical strain.  

At his personal hearing before the undersigned in September 
2008, the Veteran testified that during service in the United 
States Navy, he suffered an injury while serving aboard the 
USS Midway in 1983.  The Veteran testified that when he was 
serving as a firefighter on the flight deck of his ship, 
there was an incident where an F-18 fighter jet was trying to 
land on the ship and it crashed and burned.  The Veteran's 
job was to help put the fire out.  While attempting to go 
through the watertight hatch, another person was trying to 
come through the other side, and this caused the Veteran to 
hit the top of his head.  According to the Veteran, he ended 
up with a cut in his head that needed stitches, and ever 
since that time, he has had headaches, neck pain, and vision 
problems.  

With regard to the claims of service connection for hearing 
loss and tinnitus, the Veteran testified that in addition to 
the flight deck noise from aircraft, he also served as a 
boiler operator and boiler tech, which included welding 
duties.  The Veteran testified that he was exposed to loud 
noises every day during service in the Navy.

The Veteran also testified that he has sought treatment from 
the East Orange VA Medical Center since service for his 
hearing loss, tinnitus, headaches, vision impairment and 
cervical strain.  The Veteran indicated that these records 
should show that VA doctors have related his current 
disabilities to the claimed injury in service and to the 
noise exposure during service.  

The claims file does not contain any of the Veteran's VA 
outpatient treatment records from East Orange, yet all VA 
records are constructively of record.  Bell v. Derwinski, 2 
Vet. App. 611 (1992).  

Also of particular note, it appears that the Veteran's 
service treatment records (STRs) are incomplete.  A review of 
the claims file reveals that the RO attempted to obtain the 
Veteran's STRs from his first period of service in the 
1970's, as well as from his third period of service from 1985 
to 1988; however, there is no indication in the claims file 
that records from the second period of service between 1981 
and 1985 were requested or obtained.  

Significantly, however, before any development regarding the 
above issues should be undertaken, the preliminary 
inextricably intertwined issue of the character of the 
Veteran's discharge with regard to his second period of 
service must first be addressed.  

After the RO issued the administrative decision in July 2004, 
a "VA Star Review" determined that there was an error 
associated with the findings in the July 2004 administrative 
decision with regard to the character of the Veteran's 
discharge.  Specifically, the review explained that because 
the Veteran's third period of service, beginning in September 
1985, which was served under other than honorable conditions, 
came as an immediate reenlistment following the second 
"honorable" period of service, the second discharge was 
conditional upon the character of discharge for the third 
period of service.  The Star Review further explained that 
for conditional discharges the evidence must show completion 
of the obligation of active service at the time of entry, 
even if the subsequent discharge was otherwise other than 
honorable.  In other words, it appears that the immediate 
reenlistment in September 1985 automatically attaches the 
third period of service to the second period of service, and 
the "honorable" discharge from the second period of service 
then becomes conditional on the character of discharge from 
the third period, which in this case, was under other than 
honorable conditions.  The Star Review indicated that the 
RO's July 2004 administrative decision did not make a proper 
determination regarding eligibility for complete separation, 
and eligibility for benefits during Navy service has not been 
properly determined, M21 Part IV 11.01i.  

When a person is seeking VA benefits, it first must be shown 
that the service member, upon whose service such benefits are 
predicated, has attained the status of veteran.  Holmes v. 
Brown, 10 Vet. App. 38, 40 (1997).  "The term veteran means a 
person who served in the active military, naval or air 
service, and who was discharged or released therefrom under 
conditions other than dishonorable."  38 U.S.C.A. § 101(2) 
(West 2002).  A discharge issued under honorable conditions 
is binding on VA. 38 C.F.R. § 3.12(a).

There are two types of character of discharge bars to 
establishing entitlement for VA benefits:  statutory bars 
found at 38 U.S.C.A. § 5303(a) (West 2002) and 38 C.F.R. § 
3.12(c), and regulatory bars listed in 38 C.F.R. § 3.12(d).  
38 C.F.R. § 3.12(d) provides that a discharge or release 
because of an offense involving moral turpitude (this 
includes, generally, conviction of a felony) is considered to 
have been issued under dishonorable conditions.  A discharge 
or release from service under one of the conditions specified 
in 38 C.F.R. § 3.12 is a bar to the payment of benefits 
unless it is found that the person was insane at the time of 
committing the offense. 38 C.F.R. § 3.12(b).

Entitlement to benefits is determined by character of 
discharge at completion of unbroken service, i.e., where a 
conditional discharge was issued, the entire period of 
service constitutes one period of service and entitlement 
will be determined by the character of the final termination 
of such period of active service.  See 38 C.F.R. § 3.13(b).  
A discharge to reenlist is a conditional discharge if it was 
issued during the Vietnam Era, prior to the date the person 
was eligible for discharge under the length of service 
system, or under any other criteria in effect. 38 C.F.R. § 
3.13(a).  However, 38 C.F.R. § 3.13(c) provides an exception 
if the following conditions are met: (1) the person served in 
the active military, naval or air service for the period of 
time the person was obligated to serve at the time of entry 
into service; (2) the person was not discharged or released 
from such service at the time of completing that period of 
obligation due to an intervening enlistment or reenlistment; 
and (3) the person would have been eligible for a discharge 
or release under conditions other than dishonorable at that 
time except for the intervening enlistment or reenlistment.  
For purposes of 38 C.F.R. § 3.13(c) it does not appear that 
the RO has properly developed this claim, given the July 2004 
administrative decision, which did not take into account the 
conditional reenlistment, which was served under other than 
honorable conditions.  The RO must determine whether the 
appellant was eligible for discharge under any other criteria 
in effect at the time of the discharge in September 1985.  
See 38 C.F.R. § 3.13(a).  To ensure that VA has met its duty 
to assist the appellant in developing the evidence in support 
of his claim pursuant to 38 U.S.C.A. § 5103A, and to ensure 
full compliance with due process requirements, this case must 
be remanded so that the RO can determine whether the 
appellant was eligible for discharge under any other 
criteria. See 38 C.F.R. § 3.13(a).

Accordingly, the issues on appeal to the Board cannot be 
addressed until this underlying inextricably intertwined 
issue regarding the character of the Veteran's discharge is 
addressed, as this may result in a complete bar to VA 
benefits.  

Accordingly, the case is REMANDED for the following action:

1.  Review the Star Report issued in 
August 2005 regarding the character of 
the Veteran's discharge to determine 
whether the immediate reenlistment in 
September 1985 and subsequent discharge 
under other than honorable conditions 
results in a bar to VA benefits for the 
entire period of service from September 
1981 through May 1988.  In so doing, 
explore all means and conduct all 
necessary research to determine whether 
the appellant could have been discharged 
unconditionally under any other criteria 
in effect at the time of his discharge on 
or around September 1985.  See 38 C.F.R. 
§ 3.13(a).

2.  If the additional development 
undertaken above DOES NOT RESULT IN A 
COMPLETE BAR TO VA benefits, then conduct 
any additional development deemed 
appropriate, including, but not limited 
to obtaining all outstanding service 
treatment records, particularly from the 
period of service from 1981 to 1985; 
ships deck logs; obtaining relevant VA 
medical treatment records from the East 
Orange VA Medical Center dating from 
1988, and affording the Veteran VA 
examinations as appropriate.  

3.  Following completion of the 
development requested, readjudicate the 
Veteran's claims.  If any benefit on 
appeal remains denied, the Veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC), 
and an appropriate period of time allowed 
for response.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp.2009).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




